Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000892
                                                         14-APR-2015
                                                         10:12 AM


                            SCWC-11-0000892

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                         HERMAN ALAN SANTIAGO,
                    Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000892; CASE NO. 3DTA-11-00772)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari, filed on March 10, 2015, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai#i, April 14, 2015.
Alen M. Kaneshiro                  /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Jason R. Kwiat
for respondent                     /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson